Name: Commission Regulation (EEC) No 502/85 of 26 February 1985 repealing Regulation (EEC) No 131/85 suspending the advance fixing of export refunds in respect of certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 85 Official Journal of the European Communities No L 60/27 COMMISSION REGULATION (EEC) No 502/85 of 26 February 1985 repealing Regulation (EEC) No 131 /85 suspending the advance fixing of export refunds in respect of certain milk products Regulation (EEC) No 986/68 (6), as last amended by Regulation (EEC) No 2128/84 Q, and the level of refunds will be amended ; whereas the grounds supporting the suspension will no longer apply as from this date ; whereas, therefore, it should again be made possible to fix refunds in advance for products falling within subheading 23.07 B of the Common Customs Tariff ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 17 (3) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for grant ­ ing export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No .131 /85 (5) suspended, from 18 January 1985, the possibility of fixing refunds in advance for products falling within subheading 23.07 B of the Common Customs Tariff ; whereas from 4 March 1985 certain provisions relating to the recovery of aids granted on the basis of Council HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 131 /85 is hereby repealed . Article 2 This Regulation shall enter into force on 4 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 150, 6 . 6 . 1984, p. 6 . 0 OJ No L 155, 3 . 7 . 1968 , p. 1 . O OJ No L 264, 23 . 11 . 1972, p. 1 . ( 5) OJ No L 15, 18 . 1 . 1985, p. 45 . (6) OJ No L 169, 18 . 7 . 1968 , p. 4 . 7 OJ No L 196, 26 . 7 . 1984, p. 6 .